DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Sok Hong on October 19, 20, and 27 of 2021.

The application has been amended as follows: 
Please amend claims 1, 3-7, 9-11, 13 as follows:
	1.  (Currently Amended) A device that interacts with a user, the device comprising:
	a camera that acquires a video of a periphery of the device;
	a microphone that acquires a sound from the periphery of the device;
	a driving mechanism that drives the device;
	a memory that stores first data, the first data indicating attributes of a plurality of people and whether or not the plurality of people includes a predetermined subject person, and the predetermined subject person being a person requiring predetermined attention when the device makes contact therewith; and
	a processor that:
determines whether or not a first person appears in the video, or whether or not a speech of the first person is included in the sound, in a case where the processor detects that the driving mechanism is to start driving in accordance with predetermined content ; and
determines whether or not the device is moving, in a case where the processor determines that the first person appears in the video, or in a case where the processor determines that the speech of the first person is included in the sound



	3.  (Currently Amended) The device according to Claim 1, further comprising:
	a speaker; and
	a display,
	wherein the device is in a stopped position in a case driving mechanism is controlled to stop the movement of the device, and
	wherein the processor:
	causes the speaker to output a speech requesting a second person to play together with the first person and the device, after the device has stopped moving, the second person being indicated as a guardian of the first person by the attributes in the first data[[,]];
	selects first content for playing together with the first person and the second person, based on second data stored in the memory, in a case where a positive response of the second person to the speech requesting the second person to play together is acquired from the video or the sound, the second data indicating content for the device to play with the user, and the first content including content that involves a movement of the device and content that does not ; and
	executes, in accordance with the first content, at least any of:
	a first processing in which the speaker is controlled to output a speech that corresponds to the first content;
	a second processing in which the display is controlled to output a representation that corresponds to the first content, the display displaying a first facial expression for the device, the first facial expression including   eyes and a mouth; and
	a third processing in which the driving mechanism is controlled to cause a movement of the device that corresponds to the first content from the stopped position of the device.

	4.  (Currently Amended) The device according to Claim 3,
	wherein the processor:
	determines whether or not the sound includes a speech of the first person or a third person requesting to play with the device, in a case where a positive response of the second person to the speech requesting the second person to play together is not acquired from the video or the sound, the third person being different from the first person and the second person, and the third person not being designated as the subject person in the first data[[,]];
	selects second content for playing together with the first person and the third person, based on the second data, in a case where the processor determines that the sound includes a speech of the first person or the third person requesting to play with the device in a manner that does not involve a movement of the device, the second content being content that does not involve a movement of the device[[,]]; and
	executes, in accordance with the second content, at least any of:

	a fifth processing in which the display is controlled to output a representation that corresponds to the second content, the display displaying a second facial expression, the second facial expression including the eyes and the mouth; and
	a sixth processing in which the driving mechanism is controlled to cause a movement that corresponds to the second content.

	5.  (Currently Amended) The device according to Claim 3,
	wherein the processor:
	determines whether or not the sound includes a speech of the first person or a third person requesting to play with the device, in a case where a positive response of the second person to the speech requesting the second person to play together is not acquired from the video or the sound, the third person being different from the first person and the second person, and the third person not being designated as the subject person in the first data[[,]];
	causes the speaker to output a speech indicating a snoring sound or a speech for notifying that the device is to sleep thereafter, in a case where the processor determines that the sound does not include the speech of the first person or the third person requesting to play with the device[[,]]; and
	causes the display to display a third facial expression in which the eyes are displayed as being closed.

	6.  (Currently Amended) The device according to Claim 3,
:
	calculates a distance between the first person and the second person, based on the video, after having carried out execution of at least any of the first processing, the second processing, and the third processing in accordance with the selected first content[[,]];
	causes the speaker to output a speech that confirms with the second person as to whether or not the second person is to play together with the first person and the device, in a case where the distance is not less than a threshold value[[,]];
	selects second content for playing together with the first person and a third person, based on the second data, in a case where a positive response of the second person to the speech requesting the second person to play together is not acquired from the video or the sound, and the processor determines that the sound includes a speech of the first person or the third person requesting to play with the device in a manner that does not involve a movement of the device, the third person being different from the first person and the second person, the third person not being designated as the subject person in the first data, and the second content being content that does not involve a movement of the device[[,]]; and
	executes, in accordance with the second content, at least any of:
	a seventh processing in which the speaker is controlled to output a speech that corresponds to the second content;
	an eighth processing in which the display is controlled to output a representation that corresponds to the second content, the display displaying a fourth facial expression, the fourth facial expression including the eyes and the mouth; and
	a ninth processing in which the driving mechanism is controlled to cause a movement that corresponds to the second content.

	7.  (Currently Amended) The device according to Claim 3,
	wherein the processor:
	calculates a distance between the first person and the second person, based on the video, after executing at least any of the first processing, the  second processing, and the third processing in accordance with the selected first content[[,]];
	causes the speaker to output a speech that confirms with the second person as to whether or not the second person is to play together with the first person and the device, in a case where the distance is not less than a threshold value[[,]];
	causes the speaker to output a speech indicating a snoring sound or a speech for notifying that the device is to sleep thereafter, in a case where a positive response of the second person to the speech requesting the second person to play together is not acquired from the video or the sound, and the processor determines that the sound does not include a speech of the first person or a third person requesting to play with the device, the third person being different from the first person and the second person, and the third person not being designated as the subject person in the first data[[,]]; and
	causes the display to display a fifth facial expression in which the eyes are displayed as being closed.

	9.  (Currently Amended) The device according to Claim 1, further comprising:
	a speaker; and
	a display,
	wherein the processor:
;
	determines whether or not the first person is sitting, based on the video, in a case where the distance is less than a threshold value[[,]]; and
	in a case where the processor determines that the first person is not sitting, executes at least any of:
	a tenth processing in which the speaker is controlled to output a speech that prompts the first person to sit;
	an eleventh processing in which the display is controlled to face downward; and
	a twelfth  processing in which the display is controlled to display a predetermined representation, the display displaying a sixth facial expression for the device, the sixth facial expression including eyes and a mouth, and the predetermined representation indicating a sad facial expression.

	10.  (Currently Amended) The device according to Claim 1, further comprising a speaker,
	wherein the first data further indicates dates of birth of the plurality of people, and
	the processor:
	refers to the first data and third data stored in the memory, to determine whether or not the first person corresponds to an age in months as the subject person, in a case where the processor determines that the first person appears in the video, the third data indicating a range for the age in months as the subject person[[,]];
	controls the speaker to output a speech that confirms with the second person as to whether or not the first person is to be excluded from being the subject person, in a case where ; and
	cancels a designation of the first person as the subject person in the first data, in a case where a positive response, from the second person, to the speech that confirms as to whether or not the first person is to be excluded from being the subject person is acquired from the video or the sound.

	11.  (Currently Amended) The device according to Claim 1,
	wherein the first data further indicates dates of birth of the plurality of people, and
	the processor:
	refers to the first data and third data stored in the memory, to determine whether or not the first person corresponds to an age in months as the subject person, in a case where the processor determines that the first person appears in the video, the third data indicating a range for the age in months as the subject person[[,]];
	transmits, to a terminal of the second person, a notification that confirms whether the first person is to be excluded from being the subject person, in a case where the processor determines that the first person does not correspond to the age in months as the subject person, the second person being indicated as a guardian of the first person by the attributes in the first data[[,]]; and
	cancels a designation of the first person as the subject person in the first data, in a case where a notification that indicates consent to exclude the first person from being the subject person is received from the terminal.


	acquiring, by the camera, a video of a periphery of the device;
	acquiring, by the microphone, a sound from the periphery of the device;
	driving, by the driving mechanism, the device;
	storing, in the memory, first data, the first data indicating attributes of a plurality of people and whether or not the plurality of people includes a predetermined subject person, and the predetermined subject person being a person requiring predetermined attention when the device makes contact therewith;
	determining, by the processor, whether or not a first person appears in the video, or whether or not a speech of the first person is included in the sound, in a case where the processor detects that a driving mechanism that drives the device is to start driving in accordance with predetermined content executed by the device, the first person being designated as a subject person in the first data stored in the memory[[,]];
	determining, by the processor, whether or not the device is moving, in a case where the processor determines that the first person appears in the video, or in a case where the processor determines that the speech of the first person is included in the sound[[,]]; and
	controlling, by the processor, the driving mechanism to stop a movement of the device, in a case where the processor determines that the device is moving.




Allowable Subject Matter
Claims 1-14 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“the first data indicating attributes of a plurality of people and whether or not the plurality of people includes a predetermined subject person, and the predetermined subject person being a person requiring predetermined attention when the device makes contact therewith; and a processor that determines whether or not a first person appears in the video, or whether or not a speech of the first person is included in the sound, in a case where the processor detects that the driving mechanism is to start driving in accordance with predetermined content executed by the device, the first person being designated as a subject person in the first data stored in the memory, determines whether or not the device is moving, in a case where the processor determines that the first person appears in the video, or in a case where the processor determines that the speech of the first person is included in the sound, and controls the driving mechanism to stop a movement of the device, in a case where the processor determines that the device is moving.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664